Title: From John Quincy Adams to William Smith Shaw, 20 January 1804
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
20. January 1804.

I inclose you two bills, now pending before the two Houses of Congress, which I wish may be immediately published in the newspapers at Boston, as one or the other of them will in all probability pass in some shape or other, and I apprehend will be productive of important consequences not only to the commerce but to the peace of the United States.
The zeal upon this occasion is of such burning heat, that it has thus produced two bills, at the same time, (one in each house) for one and the same purpose—It will be remarked that although both the Bills pretend in their titles to be for the protection of American seaman, there is in fact not one word about American seaman in either of them—The real object is to protect foreign seamen, against the authority of their own governments and within their own jurisdictions—and for this purpose to set the Laws of Nations at defiance.
If there is any one thing that we can do, better calculated to plunge us into a naval War, than any other, I think it is this very project.
I have yours of the 7th: instt: and thank you for the information it contains
Truly yours John Q. Adams

P.S.—I cannot get a copy of the bill before the House—and of that before the Senate, I have been obliged to make a copy myself, to send you, which you will find inclosed—However, I sent last week to Mr: Smith a printed copy of the other, in hopes of having his opinion and that of the merchants in Boston upon it before it should come to discussion in Senate. They are however in such a hurry, that we have already had two days debate upon the inclosed bill—I proposed an Amendment to the first section, to make the bill what it pretends to be—for the protection of American Seamen—The question is not yet taken, but my amendment will certainly be rejected by a large majority—Shew this letter and the inclosed bill to Mr: Smith—I wrote him this morning, and told him I could not get a printed copy of it—I finally concluded to copy it myself.

